Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective this 28th day of August, 2019
(the “Effective Date”), is entered into by and between Craig A. Creaturo
(“Executive”) and Unifi, Inc. (the “Employer” and, collectively with its
successors, subsidiaries and affiliated companies, the “Company”).

WHEREAS, the Employer desires to retain the services of Executive on the terms
and subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.Employment.  Subject to the terms and conditions of this Agreement, the
Employer agrees to employ Executive, and Executive agrees to be employed by the
Employer, as of September 9, 2019 (the “Start Date”), pursuant to the terms of
this Agreement.

2.Position.  During the period of his employment hereunder, Executive agrees to
serve the Company, and the Employer shall employ Executive, as Executive Vice
President & Chief Financial Officer.  If appointed or elected, Executive also
shall serve as an officer, director and/or manager of one or more of the
Employer’s subsidiaries and affiliated companies in such capacity or capacities
as may be determined from time to time.

 

3.

At-Will Employment and Duties.

(a)At-Will Employment.  Executive and the Employer agree that Executive’s
employment by the Employer hereunder will be at-will (as defined under
applicable law), and may be terminated at any time, for any reason, at the
option of either party, subject to the provisions of this Agreement.

(b)Duties.  During the period of his employment hereunder and except for
illness, reasonable vacation periods, and reasonable leaves of absence,
Executive shall in good faith devote all of his business time, attention, skill
and efforts to the business and affairs of the Company.  Executive’s duties
shall be performed under the supervision of the Employer’s principal executive
officer.  The foregoing shall not be construed as prohibiting Executive from
serving on corporate, civic or charitable boards or committees or making
personal investments, so long as such activities do not materially interfere
with the performance of Executive’s obligations to the Company as set forth
herein.

 

4.

Salary; Bonus; Reimbursement of Expenses; Other Benefits.

(a)Salary.  In consideration of the services to be rendered by Executive
pursuant to this Agreement, the Employer shall pay, or cause to be paid, to
Executive a base salary (the “Base Salary”) as established by or pursuant to
authority granted by the Employer’s board of directors (the “Board”). 
Executive’s initial Base Salary shall be $480,000 per annum.  The Base Salary
shall be reviewed annually by or pursuant to authority granted by the Board in
connection with its annual review of executive compensation to determine if such
Base Salary should be increased for the following year in recognition of
services to the Company.  The Base Salary shall be payable at such intervals in
conformity with the Employer’s prevailing practice as such practice shall be
established or modified from time to time.

 

--------------------------------------------------------------------------------

 

(b)Bonuses; Additional Compensation.  Executive will be eligible to receive
bonuses and to participate in compensation plans of the Employer in accordance
with any plan or decision that the Board, or any committee or other person
authorized by the Board, may in its sole discretion determine from time to
time.  For the Employer’s 2020 fiscal year, Executive’s bonus will be equal to
37.5%, 75% and 120% of Base Salary for threshold, target and maximum levels of
performance, respectively, and will be pro-rated for the period of Executive’s
employment with the Employer during the fiscal year.

(c)Initial Equity Grants.  Executive will receive on the Start Date an award of
(i) options to purchase 15,000 shares of the Employer’s common stock and (ii)
restricted stock units representing 20,000 shares of the Employer’s common
stock.  The options will have an exercise price equal to the mean between the
lowest and highest reported sale prices of the Employer’s common stock on the
Start Date, will vest and become fully exercisable in three substantially equal
installments beginning on the first anniversary of the Start Date, subject to
your continued employment through each vesting date, and will have a ten year
term.  The restricted stock units will become vested and settled in shares of
the Employer’s common stock as follows, subject to your continued employment
through each vesting date:  25% thirty days after the first anniversary of the
Start Date, 25% on the second anniversary of the Start Date and 50% on the third
anniversary of the Start Date.  

(d)Reimbursement of Expenses.  Executive shall be paid or reimbursed by the
Employer, in accordance with and subject to the Employer’s general expense
reimbursement policies and practices, for all reasonable travel and other
business expenses incurred by Executive in performing his obligations under this
Agreement.

(e)Other Benefits.  During the period of employment hereunder, Executive shall
be entitled to participate in all other benefits of employment generally
available to other executives of the Employer and those benefits for which such
persons are or shall become eligible, when and as he becomes eligible
therefore.  All outstanding unvested equity awards issued to Executive by the
Employer shall vest in full upon a “Change of Control” (as such term is defined
in the Unifi, Inc. Amended and Restated 2013 Incentive Compensation Plan).

 

5.

Termination of Employment.

(a)Termination as a Result of Executive’s Death or Disability.  Executive’s
employment hereunder shall terminate automatically upon Executive’s death and
may be terminated by the Employer upon Executive’s “Disability” (as hereinafter
defined).  If Executive’s employment hereunder is terminated by reason of
Executive’s death or Disability, Executive’s (or Executive’s estate’s) right to
benefits under this Agreement will terminate as of the date of such termination
and all of the Employer’s obligations hereunder shall immediately cease and
terminate, except that (i) Executive or Executive’s estate, as the case may be,
will be entitled to receive accrued Base Salary and benefits through the date of
termination and (ii) all outstanding unvested equity awards issued to Executive
by the Employer shall vest in full upon such termination of employment.  As used
herein, Executive’s “Disability” shall have the meaning set forth in any
long-term disability plan in which Executive participates, and in the absence
thereof shall mean the determination in good faith by the Board that, due to
physical or mental illness, Executive shall have failed to perform his duties on
a full-time basis hereunder for one hundred eighty (180) consecutive days and
shall not have returned to the performance of his duties hereunder on a
full-time basis before the end of such period.  If Disability has occurred,
termination of Executive’s employment hereunder shall occur within thirty (30)
days after written notice of such termination is given (which notice may be
given before the end of the one hundred eighty (180) day period described above
so as to cause termination of employment to occur as early as the last day of
such period).

2

--------------------------------------------------------------------------------

 

(b)Termination by Executive for Good Reason or by the Employer other than as a
Result of Executive’s Death or Disability or for Cause.

(i)Executive may terminate Executive’s employment hereunder for “Good Reason”
(as hereinafter defined), if Good Reason exists, upon at least five (5) days
prior written notice to the Employer, and the Employer may terminate Executive’s
employment hereunder for any reason or for no reason, other than as a result of
Executive’s death or Disability or for Cause (as hereinafter defined), in each
case with the consequences set forth in this Section 5(b).

(ii)If Executive’s employment hereunder is terminated by Executive for Good
Reason or by the Employer other than by reason of Executive’s death or
Disability and other than for Cause, then, subject to Executive entering into
and not revoking a release of claims in favor of the Employer and the Company
pursuant to Section 5(e) below, and Executive fully complying with the covenants
set forth in Section 6, Executive shall be entitled to the following benefits:

(1)Cash severance payments equal in the aggregate to twelve (12) months of
Executive’s annual Base Salary at the time of termination, payable in twelve
(12) equal monthly installments beginning at the end of the first full month
following termination of employment.

(2)In the event Executive elects COBRA continuation coverage for the level of
medical coverage he had in force at the time of his termination, the Employer
shall reimburse Executive for the monthly cost of such continuation coverage
until the earlier of (A) the date Executive ceases to maintain such continuation
coverage in effect or (B) twelve (12) months from the termination of Executive’s
employment.  

(iii)For purposes of this Agreement, “Good Reason” shall mean: (1) a material
reduction (without Executive’s express written consent) in Executive’s title or
responsibilities; (2) the requirement that Executive relocate to an employment
location that is more than fifty (50) miles from his employment location on the
Start Date; (3) the Employer’s material breach (without Executive’s express
written consent) of Sections 2 or 4 of this Agreement; or (4) following a Change
of Control, Executive not being an officer of the ultimate surviving parent
business entity resulting from such Change of Control transaction, in a
substantially similar role to that performed by Executive for the Employer prior
to such Change of Control, for a period of at least twelve (12) months
thereafter; provided, that with respect to the foregoing clauses (1), (2) and
(3), Executive has provided the Employer written notice of the event or
circumstance purporting to constitute Good Reason within thirty (30) days of the
event or circumstance occurring and the Employer has not cured such event or
circumstance within fifteen (15) days following the date Executive provides such
notice.  If the Employer thereafter intentionally repeats the breach it
previously cured, such breach shall no longer be deemed curable.

(c)Termination by Executive other than for Good Reason.  Executive may terminate
his employment with the Employer other than for Good Reason upon thirty (30)
days prior written notice to the Employer, after which the Employer shall have
no further obligation hereunder to Executive, except for payment of accrued Base
Salary and benefits through the termination date.  If Executive so notifies the
Employer of such termination, the Employer shall have the right to accelerate
the effective date of such termination to any date after the Employer’s receipt
of such notice, but such acceleration will not be deemed to constitute a
termination of Executive’s employment by the Employer without Cause, and the
consequences of such termination will continue to be governed by this
subsection.

3

--------------------------------------------------------------------------------

 

(d)Termination by the Employer for Cause.  The Employer may terminate
Executive’s employment under this Agreement at any time for “Cause” (as
hereinafter defined) whereupon the Employer shall have no further obligation
hereunder to Executive, except for payment of amounts of Base Salary and
benefits accrued through the termination date.  For purposes of this Agreement,
“Cause” shall mean: (i) the continued willful failure by Executive to
substantially perform his duties to the Company, (ii) the willful engaging by
Executive in gross misconduct materially and demonstrably injurious to the
Company or (iii) Executive’s material breach of Sections 3, 6 or 7 of this
Agreement; provided, that with respect to any breach that is curable by
Executive, as determined by the Board in good faith, the Employer has provided
Executive written notice of the material breach and Executive has not cured such
breach, as determined by the Board in good faith, within fifteen (15) days
following the date the Employer provides such notice.

(e)Waiver and Release.  In consideration for and as a condition to the payments
and benefits provided and to be provided under Section 5(b)(ii) of this
Agreement other than those provided under Section 9 (indemnification), Executive
agrees that Executive will, within thirty (30) days after the termination of
Executive’s employment hereunder, deliver to the Employer a fully executed
release agreement substantially in a form then used by and agreeable to the
Employer and which shall fully and irrevocably release and discharge the
Company, its directors, officers, and employees from any and all claims,
charges, complaints, liabilities of any kind, known or unknown, owed to
Executive, other than any rights Executive may have under the terms of this
Agreement that survive such termination of employment and other than any vested
rights of Executive under any of the Company’s employee benefit plans or
programs that, by their terms, survive or are unaffected by such termination of
employment.

 

6.

Certain Covenants by Executive.

(a)Confidential Information.  Executive acknowledges that in his employment
hereunder he will occupy a position of trust and confidence.  Executive shall
not, except in the course of the good faith performance of his duties hereunder
or as required by applicable law, without limitation in time or until such
information shall have become public other than by Executive’s unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information (as hereinafter defined) regarding the Company.  For
purposes of this Agreement, “Confidential Information” shall mean information
about the Company or its clients or customers that was learned by Executive in
the course of his employment by the Employer, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information, but excludes
information (i) which is in the public domain through no unauthorized act or
omission of Executive; or (ii) which becomes available to Executive on a
non-confidential basis from a source other than the Company without breach of
such source’s confidentiality or non-disclosure obligations to the
Company.  Executive agrees to deliver or return to the Employer, at the
Employer’s request at any time or upon termination or expiration of his
employment or as soon thereafter as possible, (i) all documents, computer tapes
and disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by the Company or prepared by Executive
during the term of his employment by the Employer and (ii) all notebooks and
other data relating to research or experiments or other work conducted by
Executive in the scope of such employment.  Upon the date of termination of
Executive’s employment hereunder, Executive shall, as soon as possible but no
later than two (2) days after the date of termination, surrender to the Employer
all Confidential Information in Executive’s possession and return to the
Employer all Company property in Executive’s possession or control, including
but not limited to, all paper records and documents, computer disks and access
cards and keys to any Company facilities.

(b)Non-Competition.  During the period of Executive’s employment hereunder and
for a period of twelve (12) months after the date of termination of his
employment, Executive shall not,

4

--------------------------------------------------------------------------------

 

directly or indirectly, in the “Restricted Territory” (as hereinafter defined),
without the prior written consent of the Employer, provide consultative services
or otherwise provide services to (whether as an employee or a consultant, with
or without pay) or, own, manage, operate, join, control, participate in, or be
connected with (as a shareholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that is then a
competitor of the Company (each such competitor a “Competitor of the Company”);
provided, however, that the “beneficial ownership” by Executive, either
individually or as a member of a “group,” as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of not more than five percent (5%) of the voting
stock of any publicly held corporation shall not alone constitute a violation of
this Agreement.  For purposes of this Agreement, “Restricted Territory” shall
mean: (i) the State of North Carolina, (ii) the other contiguous states of the
United States of America, and (iii) any other jurisdiction in which the Company
is doing or does business during Executive’s employment hereunder.  Executive
and the Employer acknowledge and agree that the business of the Company extends
throughout the contiguous states of the United States of America and
internationally.

(c)Non-Solicitation of Customers and Suppliers.  During the period of
Executive’s employment hereunder and for a period of twelve (12) months after
the date of termination of Executive’s employment hereunder, Executive shall
not, directly or indirectly, influence or attempt to influence customers or
suppliers of the Company to divert any of their business to any Competitor of
the Company.

(d)Non-Solicitation of Employees.  Executive recognizes that he possesses and
will possess Confidential Information about other employees of the Company
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with customers of the
Company.  Executive recognizes that the information he possesses and will
possess about these other employees is not generally known, is of substantial
value to the Company in developing its business and in securing and retaining
customers, and has been and will be acquired by him because of his business
position with the Company.  Executive agrees that, during the period of
Executive’s employment hereunder and for a period of twelve (12) months
thereafter, he will not, directly or indirectly, solicit, recruit, induce or
encourage or attempt to solicit, recruit, induce, or encourage any employee of
the Company (i) for the purpose of being employed by him or by any Competitor of
the Company on whose behalf he is acting as an agent, representative or employee
or (ii) to terminate his or her employment or any other relationship with the
Company.  Executive also agrees that Executive will not convey any Confidential
Information or trade secrets about other employees of the Company to any other
person.

(e)Post-Termination Covenants by Executive.

(i)Upon the termination of Executive’s employment hereunder, regardless of
(A) the date, cause, or manner of the Termination of Employment, (B) whether the
Termination of Employment is with or without Cause or is a result of Executive’s
resignation, or (C) whether the Employer provides severance benefits to
Executive under this Agreement (the “Termination of Employment”), Executive
shall resign and does resign (1) as a member of the Board if serving on the
Board at that time and (2) from all positions as an officer, director or manager
of the Company and from any other positions with the Company, with all such
resignations to be effective upon the date of the Termination of Employment.

(ii)From and after the Termination of Employment, Executive agrees not to make
any statements to the Company’s employees, customers, vendors, or suppliers or
to any public or media source, whether written or oral, regarding Executive’s
employment hereunder or termination from the Employer’s employment, except as
may be approved in writing by an executive officer of the Employer in advance. 
Executive further agrees not to make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take

5

--------------------------------------------------------------------------------

 

any action that would disrupt, impair, embarrass, harm or affect adversely the
Company or any of the employees, officers, directors, or customers of the
Company or place the Company or such individuals in any negative light.

(iii)From and after the Termination of Employment, Executive agrees to cooperate
with and provide assistance to the Company and its legal counsel in connection
with any litigation (including arbitration or administrative hearings) or
investigation affecting the Company, in which, in the reasonable judgment of the
Company’s counsel, Executive’s assistance or cooperation is needed.  Executive
shall, when requested by the Company, provide testimony or other assistance and
shall travel at the Company’s request in order to fulfill this obligation.  In
connection with such litigation or investigation, the Company shall attempt to
accommodate Executive’s schedule, shall reimburse Executive (unless prohibited
by law) for any actual loss of wages in connection therewith, shall provide
Executive with reasonable notice in advance of the times in which Executive’s
cooperation or assistance is needed, and shall reimburse Executive for any
reasonable expenses incurred in connection with such matters.

(f)Injunctive Relief.  It is expressly agreed that the Employer will or would
suffer irreparable injury, for which a remedy in monetary damages alone would be
inadequate, if Executive were to violate any of the provisions of this Section 6
and that the Employer would by reason of such violation be entitled to
injunctive relief in a court of appropriate jurisdiction, and Executive further
consents and stipulates to the entry of such injunctive relief in such a court
prohibiting Executive from so violating Section 6 of this Agreement, in addition
to any and all damages or other remedies to which the Employer would be entitled
at law or in equity.  Nothing herein shall be construed as prohibiting the
Employer from pursuing any other equitable or legal remedies for such breach or
threatened breach, including the recovery of monetary damages from Executive.

(g)Executive’s Acknowledgement.  Executive acknowledges and agrees that (i) the
restrictive covenants in this Section 6 are reasonable in time, territory and
scope, and in all other respects and (ii) should any part or provision of any
covenant herein be held invalid, void or unenforceable in any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall not render
invalid, void or unenforceable any other part or provision of this Agreement. 
The restrictive covenants contained herein shall be construed as agreements
independent of any other provision in this Agreement and the existence of any
claim or cause of action of Executive against the Employer, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Employer of these covenants.

(h)Protected Disclosures.  Pursuant to the Defend Trade Secrets Act of 2016 (8
U.S.C. § 1833(b)), Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret of
the Company that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  If Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding, if Executive (i) files any document
containing the trade secret under seal, and (ii) does not disclose the trade
secret, except pursuant to court order.  Nothing in this Agreement, is intended
to conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of
trade secrets that are expressly allowed by such section.  Notwithstanding any
provision in any agreement between Executive and the Company, Executive may
disclose any confidential or non-public information (i) to report possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the United States Congress and any agency Inspector
General, or make other disclosures that are protected under the whistleblower
provisions of federal law or regulation or (ii) as required by law or order by a
court;

6

--------------------------------------------------------------------------------

 

provided, however, Executive agrees to notify the Company in advance if
Executive is required to provide information or testimony in connection with any
action brought by a non-governmental or non-regulatory person or entity.

 

(i)Survival of Provisions.  The obligations contained in this Section 6 shall
survive the termination or expiration of Executive’s employment hereunder and
shall be fully enforceable thereafter.

7.No Conflict.  Executive represents and warrants that Executive is not subject
to any agreement, instrument, order, judgment or decree of any kind, or any
other restrictive agreement of any character, which would prevent Executive from
entering into this Agreement or would conflict with the performance of
Executive’s duties pursuant to this Agreement.  Executive represents and
warrants that Executive will not engage in any activity, which would conflict
with the performance of Executive’s duties pursuant to this Agreement.

8.Notices.  Any notice, requests, demands and other communications to be given
to a party in connection with this Agreement shall be in writing addressed to
such party at such party’s “Notice Address,” which shall initially be as set
forth below:

If to the Company:

Unifi, Inc.

 

7201 West Friendly Avenue

 

Greensboro, North Carolina 27410

 

Attn:  Secretary

If to Executive:

Craig A. Creaturo

 

Most recent address reflected on

 

the Company’s payroll records

A party’s Notice Address may be changed or supplemented from time to time by
such party by notice thereof to the other party as herein provided.  Any such
notice shall be deemed effectively given to and received by a party on the first
to occur of (a) the date on which such notice is actually delivered (whether by
mail, courier, hand delivery, electronic or facsimile transmission or otherwise)
to such party’s Notice Address and addressed to such party, if such delivery
occurs on a business day, or if such delivery occurs on a day which is not a
business day, then on the next business day after the date of such delivery, or
(b) the date on which such notice is actually received by such party (or, in the
case of a party that is not an individual, actually received by the individual
designated in the Notice Address of such party).  For purposes of the preceding
sentence, a “business day” is any day other than a Saturday, Sunday or U.S.
federal public legal holiday.

 

9.

Indemnification.

(a)General.  Subject to the limitations set forth in this Section 9, the
Employer shall indemnify and hold harmless, to the fullest extent permitted by
applicable law as it presently exists or may hereafter be amended, Executive if
Executive was or is made or is threatened to be made a party to or is otherwise
involved in any pending, threatened or completed action, suit, arbitration,
alternative dispute resolution proceeding, investigation, administrative
hearing, or other proceeding, whether by or in the right of the Employer, any
other Company, or any other person or entity, whether civil, criminal,
administrative or investigative (a “Proceeding”) by reason of the fact that
Executive is or was a director, officer, employee or agent of the Employer or is
or was serving at the request of the Employer as a director, officer, member,
employee or agent of any other Company or other enterprise, including service
with respect to employee benefit plans, against all cost, expense, liability and
loss (including without limitation, attorneys’ fees,

7

--------------------------------------------------------------------------------

 

judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) reasonably incurred or suffered by Executive or on Executive’s
behalf in connection with any Proceeding and any appeal therefrom.  Executive’s
rights under this Section 9 shall continue after Executive has ceased acting as
a director, officer, member, employee or agent of a Company and shall inure to
the benefit of the heirs, executors and administrators of Executive.  The
Employer’s obligation to provide the indemnification set forth in this Section
9(a) shall be subject to Executive having acted in good faith and in a manner
Executive reasonably believed to be in or not opposed to the best interests of
any Company, and, with respect to any criminal action or proceeding, having had
no reasonable cause to believe Executive’s conduct was unlawful.  The
termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Executive did not act in good faith and in a manner which
Executive reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that Executive’s conduct was unlawful.

(b)Advancement of Expenses.  Subject to the limitations set forth in this
Section 9, the Employer shall pay the reasonable expenses (including reasonable
attorneys’ fees) incurred by Executive in defending any Proceeding in advance of
its final disposition; provided, however, that such advancement of expenses
shall be made only upon receipt of an undertaking by Executive, in a form
approved by the Employer, to repay all amounts advanced if it shall ultimately
be determined that Executive is not entitled to be indemnified
therefor.  Executive agrees to reimburse the Employer for all expenses advanced
under this Section 9 in the event and only to the extent it shall ultimately be
determined by a final adjudication that Executive is not entitled to be
indemnified by the Employer for such expenses.

(c)Claims for Indemnification or Advancement; Determination of Eligibility.

(i)Any claim by Executive for indemnification or advancement of expenses under
this Agreement shall be made in a writing delivered to the Employer, setting
forth in reasonable detail the basis for such indemnification or advancement and
the amount requested, and accompanied by appropriate documentation to support
the amount so requested (or, in the case of advancement of expenses to be
incurred, the basis on which such amount is to be determined).  A claim for
advancement may include future expenses reasonably expected to be incurred,
provided they are generally described in the claim, and provided that the
Employer shall not be required to advance particular expenses covered by the
claim until it has received appropriate substantiation that those expenses have
been incurred and are appropriately included within the advances approved by the
Employer pursuant to this Section 9(c).

(ii)Promptly upon its receipt of a written claim for advancement of expenses to
which Executive is entitled hereunder, and within sixty (60) days after its
receipt of a written claim for indemnity to which Executive is entitled
hereunder, the Employer shall pay such advancement (and any future related
submissions for advancement of expenses as they are incurred) or such claim for
indemnity in full to or as directed by Executive.  If and to the extent it is
required by law that the Employer make any particular determination as to
Executive’s eligibility to receive such advancements or indemnity, or whether
Executive has met the standards set forth in Section 9(a) hereof, the Employer
shall make such determination as promptly as practicable in good faith and in
accordance with such requirements of law, and in any event within sixty (60)
days after its receipt of the claim from Executive.  In the event that the
Employer fails to make such determination as to Executive’s eligibility, or
makes a determination that Executive is ineligible for indemnification or
advancement of expenses hereunder, within such sixty (60)-day period, then
Executive may seek such determination from a court of competent
jurisdiction.  In any such proceeding, the Employer shall have the burden of
proving that Executive was not entitled to the requested indemnification or
advancement of expenses, and any prior determination by the

8

--------------------------------------------------------------------------------

 

Employer to the contrary shall be to no effect and shall not be given any weight
by the court, it being the intention of the parties that any determination by
the court as to Executive’s eligibility for and entitlement to indemnification
or advancement of expenses hereunder shall be made de novo based upon the terms
of this Agreement and the evidence presented to such court.

(d)Limitations on Claims.  In addition to the limitations on indemnification set
forth in Section 9(a) above, the Employer shall not be obligated pursuant to
this Agreement:

(i)To indemnify or advance expenses to Executive with respect to a Proceeding
initiated by Executive, except (i) for Proceedings authorized or consented to by
the Board; or (ii) in the event a claim for indemnification or payment of
expenses (including attorneys’ fees) made under this Agreement is not paid in
full within sixty (60) days after a written claim therefor has been received by
the Employer, Executive may file suit to recover the unpaid amount of such claim
and, if successful in whole or in part, shall be entitled to be paid the expense
of prosecuting such claim, including attorneys’ fees.  In any such action, the
Employer shall have the burden of proving that Executive was not entitled to the
requested indemnification or payment of expenses under applicable law or this
Agreement.

(ii)To indemnify Executive for any expenses incurred by Executive with respect
to any Proceeding instituted by Executive to enforce or interpret this
Agreement, unless Executive is successful in establishing Executive’s right to
indemnification in such Proceeding, in whole or in part; provided, however, that
nothing in this Section 9(d)(ii) is intended to limit the Employer’s obligation
with respect to the advancement of expenses to Executive in connection with any
Proceeding instituted by Executive to enforce or interpret this Agreement, as
provided in Section 9(c) above.

(iii)To indemnify Executive in connection with proceedings or claims involving
the enforcement of the provisions of this Agreement (other than as otherwise
specifically provided for in this Section 9) or any other employment, severance
or compensation plan or agreement that Executive may be a party to, or
beneficiary of, with the Employer or any other Company.

(iv)To indemnify Executive on account of any proceeding with respect to which
final judgment is rendered against Executive for payment or an accounting of
profits arising from the purchase or sale by Executive of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
any similar successor statute, or similar provisions of state statutory law or
common law.

(e)Non-Exclusivity of Rights.  The right conferred on Executive by this Section
9 shall not be exclusive of any other rights which Executive may have or
hereafter acquire under any statute, provision of the Employer’s articles of
incorporation or bylaws, agreement, vote of shareholders or disinterested
directors or otherwise, or under any insurance maintained by the Employer; but
such rights in the aggregate shall not entitle Executive to duplicative multiple
recoveries.  No amendment or alteration of the Employer’s articles of
incorporation or bylaws or any other agreement shall adversely affect the rights
provided to Executive under this Section 9.

(f)Savings Clause.  If any provision or provisions of this Agreement shall be
invalidated on any ground by any court of competent jurisdiction, then the
Employer shall nevertheless indemnify Executive as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Employer, to the full extent

9

--------------------------------------------------------------------------------

 

permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by applicable law.

10.Dispute Resolution.

(a)Any dispute between Executive and the Employer arising out of this Agreement
or the performance or nonperformance hereof (except with respect to Section 9),
shall, upon the demand of either Executive or the Employer, be settled by
binding arbitration in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association as in effect at the
time the arbitration is commenced and the provisions of this subsection:

(i)The arbitration shall be conducted in Greensboro, North Carolina by a panel
of three impartial arbitrators selected in accordance with such rules, unless
the parties shall hereafter mutually agree in writing to have the arbitration
conducted by a single arbitrator.

(ii)In conducting the arbitration and rendering their award, the arbitrators
shall give effect to the terms of this Agreement, including the choice of
applicable law, shall give effect to any other agreement of the parties relating
to the conduct of the arbitration, and shall give effect to applicable statutes
of limitations.

(iii)The costs of the arbitration, including the fees and expenses of the
arbitrators and of the American Arbitration Association, shall be allocated to
such parties as, and in such proportions as, the arbitrators shall determine to
be just and equitable, which determination shall be set forth in the award.

(iv)Judgment upon the award of the arbitrators may be entered by any court of
competent jurisdiction.

(b)Nothing in this Section 10 shall preclude any party from applying to a court
of competent jurisdiction for, and obtaining if warranted, preliminary or
ancillary relief pending the conduct of such arbitration, or an order to compel
the arbitration provided for herein.

(c)Any claim arising out of Section 9, including a claim by Executive for
indemnification or advancement of expenses thereunder, shall be brought before
the state courts of the State of North Carolina pursuant to Section 12.

11.Assignment; Successors.  This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
this Agreement shall be binding upon and, subject to the provisions hereof,
inure to the benefit of any successor of the Employer and such successor shall
be deemed substituted for the Employer under the terms of this Agreement; but
any such substitution shall not relieve the Employer of any of its obligations
under this Agreement.  As used in this Agreement, the term “successor” shall
include any person, firm, corporation, or like business entity which at any
time, whether by merger, purchase or otherwise, acquires all or a controlling
interest in the assets or business of the Employer.

12.Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of North Carolina, without giving effect
to its principles of conflict of laws.  Executive and the Employer each hereby
irrevocably consent that both parties are subject to the jurisdiction of the
state courts of the State of North Carolina for all purposes in connection with
any action or proceeding that arises out

10

--------------------------------------------------------------------------------

 

of or relates to this Agreement, and further agree that the sole and exclusive
venue for any such dispute shall be the General Court of Justice, Superior Court
Division, in Guilford County, North Carolina.

13.Withholding.  The Employer shall make such deductions and withhold such
amounts from each payment made to Executive hereunder as may be required from
time to time by law, governmental regulation or order.

14.Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

15.Waiver; Modification.  Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.  This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

16.Severability.  The parties have entered into this Agreement for the purposes
herein expressed, with the intention that this Agreement be given full effect to
carry out such purposes.  Therefore, consistent with the effectuation of the
purposes hereof, the invalidity or unenforceability of any provision hereof or
part thereof shall not affect the validity or enforceability of any other
provision hereof or any other part of such provision.

17.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes any prior
agreements between them with respect to the subject matter hereof.  Without
limiting the generality of the foregoing, the obligations under this Agreement
with respect to any termination of employment of Executive, for whatever reason,
supersede any severance or related obligations of the Company in any policy,
plan or practice of the Company or any agreement between Executive and the
Company.

18.Counterparts.  This Agreement may be executed by the parties hereto in
multiple counterparts and shall be effective as of the Effective Date when each
party shall have executed and delivered a counterpart hereof, whether or not the
same counterpart is executed and delivered by each party.  When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document.  Transmission of images
of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery in person of manually signed documents.

19.Compliance with Section 409A.  This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
to the extent applicable.  Notwithstanding any provision herein to the contrary,
this Agreement shall be interpreted, operated and administered consistent with
this intent.  Each separate installment under this Agreement shall be treated as
a separate payment for purposes of determining whether such payment is subject
to or exempt from compliance with the requirements of Section 409A.  In
addition, in the event that Executive is a “specified employee” within the
meaning of Section 409A (as determined in accordance with the methodology
established by the Employer as in effect on the date of termination of
Executive’s employment hereunder), any payment or benefits hereunder that are
nonqualified deferred compensation subject to the requirements of Section 409A
shall be provided to Executive no earlier than six (6) months after the date of
Executive’s “separation from service” within the meaning of Section 409A.

[Signatures follow on next page]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto signed this Agreement, as of
the Effective Date.

“Employer”:

Unifi, Inc.

By:

/s/ THOMAS H. CAUDLE, JR.

Name:  

Thomas H. Caudle, Jr.

Title:    

President & Chief Operating Officer

 

“Executive”:

/s/ CRAIG A. CREATURO

Name:  Craig A. Creaturo

 

 

 

[signature page to employment agreement]